PER CURIAM.
Following his plea of guilty to several felony charges, including a violation of probation, appellant John Brozik received a split sentence of seven years in prison followed by five years probation. The trial court also declared Brozik to be a habitual felony offender pursuant to section 775.-084, Florida Statutes (1989).
We find no error with regard to the length of sentence, which is consistent with the guideline recommendation as adjusted for the probation violation. See Fla. R.Crim.P. 3.701(d)(12) and (d)(14). However, the declaration that Brozik is a habitual offender was undertaken without proper notice or proof of prior convictions as required by statute. Section 775.084(3), Fla.Stat. (1989). Accordingly, we reverse for resentencing, at which time the court must make specific findings if it intends to invoke the habitual offender statute. Otherwise, the trial court should correct the written judgment and sentence to delete any reference to that statute.
*1112Affirmed in part, reversed in part, and remanded with instructions.
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.